 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.25
 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (the "Agreement") dated as of July 01, 2011 by and between
Kenergy Scientific, Inc., formerly SpeechSwitch, Inc., Inc., a New Jersey
corporation with an address at 6 Minneakoning Road, Flemington, NJ 08822 (the
"Company"), and Kenneth P. Glynn, having an address of 6 Minneakoning Rd, New
Jersey 07920 (the "Employee").
 
WITNESSETH
 
WHEREAS, the Company desires that Employee be employed by it and render services
to it, and Employee is willing to be so employed and to render such services to
the Company, all on the terms and subject to the conditions contained herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt
sufficiency of which is hereby acknowledged, the parties agree as follows:
 
1. Employment
 
Subject to and upon the terms and conditions contained in this Agreement, the
Company hereby employs Employee, for the period set forth in Paragraph 2
(subject to the terms and conditions of this Agreement), to render the services
to the Company, its affiliates and/or subsidiaries described in Paragraph 3.
 
2. Term
 
Employee's term of employment under this Agreement shall commence on July 1,
2011 (the "Commencement Date") and shall continue for a period terminating on
June 30, 2012 (the "Expiration Date"), unless earlier terminated under the terms
and conditions herein (the "Employment Term").
 
3. Duties
 
(a) The Employee agrees that he will serve the Company faithfully and to the
best of his ability as the President and the Chief Executive Officer of the
Company, subject to the general supervision of the Board of Directors of the
Company. Employee shall be based in the Company's offices in New Jersey.
 
(b) Employee agrees to abide by all By-Laws and policies of the Company
promulgated from time to time by the Company.
 
4. Services and Best Efforts
 
Employee shall devote his attention, best efforts and ability of the service to
the Company, its affiliates and subsidiaries during the term of this Agreement.






 
 

--------------------------------------------------------------------------------

 
 
5. Compensation
 
(a) Base Salary. Commencing on the Commencement Date, the Employee shall receive
an annual salary, payable semi-monthly during the Employment Term, in the amount
of Ninety-Six Thousand Dollars ($96,000), subject to all required federal, state
and local payroll deductions. The Employee's base salary shall be increased on
each anniversary of the Commencement Date as deemed appropriate by the Board of
Directors of the Company.
 
(b) Incentive Compensation.
 
(i)  
For annual recorded and collected revenues of the Company in excess of Three
Hundred Thousand Dollars ($300,000), but not exceeding Two Million Dollars
($2,000,000), the Employee shall receive additional annual incentive
compensation equal to seven and one-half percent (7 1/2%) of the total annual
revenues

of the Company.
 
(ii)  
For annual recorded and collected revenues of the Company in excess of Two
Million Dollars ($2,000,000), the Employee shall receive additional annual
incentive compensation, in addition to the incentive compensation referred to in
clause (d) (i), equal to three and one-half percent (3 1/2%) of total annual
revenues of the Company in excess of two million dollars.

 
(iii)  
Notwithstanding the above, should the pre-tax profit margin fall below
thirty-five percent (35%),

the incentive compensation payable pursuant to this paragraph shall be reduced
by thirty-five percent (35%).
 
6. Business Expenses
 
Employee shall be reimbursed for only those business expenses incurred by him
(a) which are reasonable and necessary for Employee to perform his duties under
this Agreement in accordance with policies established from time to time by the
Company, which shall include and not be limited to: travel, parking, tools and
cell phone calls and (b) for which Employee has submitted vouchers and/or
receipts. The Employee shall be compensated at the rate of $.36 per mile, or as
revised from time to time, pursuant to the Internal Revenue Service's
regulations, for every mile that he drives while on Company business and
utilizing his own vehicle. Additionally, the Employee shall be provided a
notebook computer for business use that the Employee shall return to the Company
upon Termination of this Agreement.
 
7. Employee Benefits
 
The Company shall reimburse the Employee for his actual cost of health
insurance.




 
2

--------------------------------------------------------------------------------

 




8. Vacation and Sick Leave
 
Employee shall be entitled to four (4) weeks of vacation per annum during the
Employment Term, to be taken at such times as may be mutually agreed upon by the
Company and Employee. The Employee shall be entitled to one (1) week of sick
and/or personal leave per annum during the Employment Term.
 
9. Death and Disability
 
(a) The Employment Term shall terminate on the date of Employee's death, in
which event Employee's salary payable pursuant to Paragraph 5 through the last
day of the month in which the Employee's death did occur shall be paid to his
estate. Employee's estate will not be entitled to any other compensation upon
termination of this Agreement pursuant to this Paragraph 9(a).
 
(b) If during the Employment Term, Employee, because of physical or mental
illness or incapacity, shall become substantially unable to perform the duties
and services reguired of him under this Agreement for a period of forty-five
(45) consecutive days or ninety (90) days in the aggregate, the Company may,
upon at least ten (10) days' prior written notice given at any time after the
expiration of such 45 or 90-day period, as the case may be, to Employee of its
intention to do so, terminate this Agreement as of such date as may be set forth
in the notice. In case of such termination, Employee shall be entitled to
receive his salary payable pursuant to Paragraph 5 through the date of
termination. Employee will not be entitled to any other compensation upon
termination of this Agreement pursuant to this Paragraph 9(b).
 
10. Termination
 
                        (a)  The Company may terminate the employment of
Employee For Cause or Without Cause during the Employment Term. Upon such
termination, except as set forth herein, the Company shall be released from any
and all further obligations under this Agreement, except that the Company shall
be obligated to pay Employee the unpaid prorated salary pursuant to Paragraph 5
earned or accrued up through the day on which Employee is terminated.
 
(b) As used herein, the term "Without Cause" shall mean termination of the
Employee's employment by the Company for any reason other than For Cause, Death
or Disability.
 
(c) As used herein, the term "For Cause" shall mean:
 
                                      (i) any material breach of this Agreement
by Employee that, in the case of a breach that may be cured or remedied, is not
cured or remedied to the reasonable satisfaction of the Company within 30 days
after notice is given by the Company to Employee, setting forth in reasonable
detail the nature of such breach;
 
      (ii) Employee's failure to perform his duties and services hereunder to
the reasonable satisfaction of the Board of Directors or CEO of the Company
that, in the case of any such failure that may be cured or remedied, is not
cured or remedied to the reasonable satisfaction of the Company within 30 days
after notice is given by the Company to Employee, setting forth in reasonable
detail the nature of such failure;




 
 
3

--------------------------------------------------------------------------------

 
 
 
           (iii) any material act, or material failure to act, by Employee in
bad faith and to the material detriment of the Company; or
 
           (iv)   commission by Employee of a material act involving moral
turpitude, dishonesty, unethical business conduct, or any other conduct which
significantly impairs the reputation of the Company, its subsidiaries or
affiliates.
 
           (v) the conviction of the Employee of a felony, including the plea of
nolo contendere.
 
11. Disclosure of Information and Restrictive Covenant
 
(a) Employee acknowledges that, by his employment, he has been and will be in a
confidential relationship with the Company and will have access to confidential
information and trade secrets of the Company, its subsidiaries and affiliates,
including, but not limited to, confidential information or trade secrets
belonging or relating to the Company, its subsidiaries, affiliates, customers
and/or clients or proprietary processes or procedures of the Company, its
subsidiaries, affiliates, customers and/or clients. Proprietary processes and
procedures shall include, but shall not be limited to, all information which is
known only to employees of the Company, its respective subsidiaries and
affiliates or others in a confidential relationship with the Company or its
respective subsidiaries and affiliates which relates to business matters.
Confidential information and trade secrets include, but are not limited to,
customer and client lists, price lists, marketing and sales strategies and
procedures, operational and equipment techniques, business plans and systems,
quality control procedures and systems, special projects and technological
research, including projects, research and reports for any entity or client or
any project, research, report or the like concerning sales or manufacturing or
new technology, employee compensation plans and any other information relating
thereto, and any other records, files, drawings, inventions, discoveries,
applications or processes which are not in the public domain (all the foregoing
shall be referred to herein as the "Confidential Information"). Employee agrees
that in consideration of the execution of this Agreement by the Company, he will
not use, or disclose to any third party, any of the Confidential Information,
other than as required to perform his services hereunder or as directed or
authorized by the Company's Board of Directors or President.
 
(b)
(i) Employee will not, at any time prior to the Expiration Date, or if the
Employee's employment shall terminate prior to the Expiration Date, then for a
period of eighteen (18) months after the Employee ceases to be employed by the
Company, engage in or participate in any business activity, including, but not
limited to, acting as a director, officer, employee, agent, independent
contractor, partner, consultant, licensor or licensee, franchiser or franchisee,
proprietor, syndicate member, or shareholder that operates a business or
activity which competes with any business or activity engaged in by the Company.




 
4

--------------------------------------------------------------------------------

 






(ii) Any time during his employment by the Company or after the Employee ceases
to be employed by the Company, divulge to any persons, firms or corporations,
other than the Company (hereinafter referred to collectively as "third
parties"), or use or allow or cause or authorize any third parties to use, any
such Confidential Information; and
 
(iii) At any time during his employment by the Company and
for a period of eighteen (18) months after the Employee ceases to be employed by
the Company, solicit or cause or authorize directly or indirectly to be
solicited, for or on behalf of the Employee or third parties, any business from
persons, firms, corporations or other entities who were at any time within one
(1) year prior to the cessation of his employment hereunder, customers of the
Company; and
 
(iv) At any time during his employment by the Company and
for a period of eighteen (18) months after the Employee ceases to be employed by
the Company, accept or cause or authorize directly or indirectly to be accepted,
for or on behalf of the Employee or third parties, any business from any such
customers of this Company; and
 
(v) At any time during his employment by the Company and
for a period of eighteen (18) months after the Employee ceases to be employed by
the Company, solicit or cause or authorize directly or indirectly to be
solicited for employment, for or on behalf of the Employee or third parties, any
persons who were at any time within one year prior to the cessation of his
employment hereunder, employees of the Company; and
 
(vi) At any time during his employment by the Company and
for a period of eighteen (18) months after the Employee ceases to be employed by
the Company, employ or cause or authorize directly or indirectly to be employed,
for or on behalf of the Employee or third parties, any such employees of the
Company; and
 
(vii) At any time during his employment by the Company and
for a period of eighteen (18) months after the Employee ceases to be employed by
the Company, compete with the Company in any fashion or work for, advise, be a
consultant to or an officer, director, agent or employee of or otherwise
associate with any person, firm, corporation or other entity which is engaged in
or plans to engage in a business or activity which competes with any business or
activity engaged in by the Company, or which is under development or in a
planning stage by the Company.
 
(c) Employee will not induce or persuade other employees of the Company to join
him in any activity prohibited by Paragraph 11 or 12.
 
(d) This Paragraph 11 and Paragraphs 12, 13, 14, 15, 20, 21 and 23 shall survive
the expiration or termination of the Agreement for any reason.
 
(e) It is expressly agreed by Employee that the nature and scope of each of the
provisions set forth in Paragraphs 11 and 12 are reasonable and necessary. If,
for any reason, any aspect of these provisions as they apply to Employee is
determined by a court of competent jurisdiction to be unreasonable or
unenforceable, the provisions shall only be modified to the minimum extent
required to make the provisions reasonable and/or enforceable, as the case may
be. Employee acknowledges and agrees that his services are of a unique character
and expressly grants to the Company or any subsidiary, successor or assignee of
the Company, the right to enforce the provisions above through the use of all
remedies available at law or in equity, including, but not limited to,
injunctive relief.


 
5

--------------------------------------------------------------------------------

 


 
12. Company Property
 
   (a) Any patents, inventions, discoveries, applications, processes or designs,
devised, planned, applied, created, discovered or invented by Employee in the
course of Employee's employment under this Agreement and which pertain to any
aspect of the Company's or its respective subsidiaries' or affiliates'
businesses shall be the sole and absolute property of the Company, and Employee
shall make prompt report thereof to the Company and promptly execute any and all
documents reasonably requested to assure the Company the full and complete
ownership thereof.
 
(b) All records, files, lists, including computer generated lists, drawings,
documents, equipment and similar items relating to the Company's business which
Employee shall prepare or receive from the Company shall remain the Company's
sole and exclusive property. Upon termination of the Employment Term, or, if
earlier, upon demand by the Company, Employee shall promptly return to the
Company all property of the Company in his possession. Employee further
represents that he will not copy or cause to be copied, print out or cause to be
printed out any software, documents or other materials originating with or
belonging to the Company. Employee covenants that, upon termination of his
employment with the Company, he will not retain in his possession any such
software, documents or other materials.
 
13. Remedy
 
It is mutually understood and agreed that Employee's services are special,
unique, unusual, extraordinary and of an intellectual character giving them a
peculiar value, the loss of which cannot be reasonably or adequately compensated
in damages in an action at law. Accordingly, in the event of any breach of this
Agreement by Employee, including, but not limited to, the breach of the
non-disclosure, non-solicitation and non-compete clauses under Paragraphs 11 and
12 hereof, the Company shall be entitled to equitable relief by way of
injunction or otherwise in addition to damages the Company may be entitled to
recover. Nothing herein shall be deemed to restrict any remedy available to
Employee for breach of the Agreement by the Company.
 
14. Representations and Warranties of Employee and the Company
 
(a) In order to induce the Company to enter into this Agreement, Employee hereby
represents and warrants to the Company as follows: (i) Employee has the legal
capacity and unrestricted right to execute and deliver this Agreement once to
perform all of his obligations hereunder: (ii) the execution and delivery of
this Agreement by Employee and the performance of his obligations hereunder will
not violate or be in conflict with any fiduciary or other duty, instrument,
agreement, document, arrangement or other understanding to which Employee is a
party or by which he is or may be bound or subject; and (iii) Employee is not a
party to any instrument, agreement, document, arrangement or other understanding
with any person (other than the Company) requiring or restricting the use or
disclosure of any confidential information or the provision of any employment,
consulting or other services.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(b) The Company hereby represents and warrants to Employee, as follows: (i) the
execution, delivery, and performance of this Agreement has been duly authorized
by all necessary corporate action of the Company; and (ii) this Agreement
constitutes the valid and binding obligation of the Company, enforceable in
accordance with its terms, except that such enforcement may be subject to any
bankruptcy, insolvency, reorganization, fraudulent transfer or other laws, now
or hereafter in effect, relating to or limiting creditors' rights generally.
 
15. Notices
 
All notices given hereunder shall be in writing and shall be deemed effectively
given when mailed, if sent by registered or certified mail, return receipt
requested, addressed to Employee at his address set forth on the first page of
this Agreement, and to the Company at its address set forth on the first page of
this Agreement, Attention: Kenneth P. Glynn, Chairman of the Board, with a copy
to Meritz & Muenz LLP, 2021 0 Street, Washington DC 20036, Attention: Lawrence
A. Muenz, or at such address as such party shall have designated by a notice
given in accordance with this Paragraph 15, or when actually received by the
party for whom intended, if sent by any other means.
 
16. Entire Agreement
 
This Agreement constitutes the entire understanding of the parties with respect
to its subject matter and no change, alteration or modification hereof may be
made except in writing signed by the parties hereto. Any prior or other
agreements, promises, negotiations or representations not expressly set forth in
this Agreement are of no force or effect.
 
17. Severability
 
If any provision of this Agreement shall be unenforceable under any applicable
law, then notwithstanding such unenforceability, the remainder of this Agreement
shall continue in full force and effect.
 
18. Waivers, Modifications, Etc.
 
No amendment, modification or waiver of any provision of this Agreement shall be
effective unless the same shall be in writing and signed by each of the parties
hereto, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.
 
19. Assignment
 
Neither this Agreement, nor any of Employee's rights, powers, duties or
obligations hereunder, may be assigned by Employee. This Agreement shall be
binding upon and inure to the benefit of Employee and his heirs and legal
representatives and the Company and its successors and assigns. Successors of
the Company shall include, without limitation, any corporation or corporations
acquiring, directly or indirectly, all or substantially all of the assets of the
Company, whether by merger, consolidation, purchase, lease or otherwise, and
such successor shall thereafter be deemed "the Company" for the purpose hereof.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
20. Applicable Law
 
This Agreement shall be deemed to have been made, drafted, negotiated and the
transactions contemplated hereby consummated and fully performed in the State of
New Jersey and shall be governed by and construed in accordance with the laws of
the State of New Jersey, without regard to the conflicts of law rules thereof.
Nothing contained in this Agreement shall be construed so as to require the
commission of any act contrary to law, and whenever there is any conflict
between any provision of this Agreement and any statute, law, ordinance, order
or regulation, contrary to which the parties hereto have no legal right to
contract, the latter shall prevail, but in such event any provision of this
Agreement so affected shall be curtailed and limited only to the extent
necessary to bring it within the legal requirements.
 
21. Jurisdiction and Venue
 
It is hereby irrevocably agreed that all actions, suits or proceedings between
the Company and Employee arising out of, in connection with or relating to this
Agreement shall be exclusively heard and determined in, and the parties do
hereby irrevocably submit to the exclusive jurisdiction of the appropriate New
Jersey trial court located in the county in which the Company's principal
offices are located, or the Federal District Court in the district in which the
Company's principal offices are located. The parties also agree that a final
judgment in any such action, suit or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. The parties hereby unconditionally waive any objection which
either of them may now or hereafter have to the venue of any such action, suit
or proceeding brought in any of the aforesaid courts, and waive any claim that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.
 
22. Full Understanding
 
Employee represents and agrees that he fully understands his right to discuss
all aspects of this Agreement with his private attorney, that to the extent, if
any, that he desired, he availed himself of this right, that he has carefully
read and fully understands all of the provisions of this Agreement, that he is
competent to execute this Agreement, that his agreement to execute this
Agreement has not been obtained by any duress and that he freely and voluntarily
enters into it, and that he has read this document in its entirety and fully
understands the meaning, intent and consequences of this document which is that
it constitutes an agreement of employment.










 
8

--------------------------------------------------------------------------------

 

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date written below.












 

 KENERGY SCIENTIFIC, INC    KENNETH P. GLYNN  Formerly SpeechSwitch, Inc.      
 By:   /s/ Kenneth P. Glynn          By:   /s/ Kenneth P Glynn             
 Title:  Chairman of the Board        Dated:  July 1, 2011                   
 Dated:   July 1, 2011                           

 
















9




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




























